Citation Nr: 0111049	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-01 547	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a rating in excess of 10 percent for hernia, 
inguinal, bilateral, operated, healed, adherent scar on 
right, symptomatic.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was docketed at the Board in 1999.  

In a statement of the veteran, dated in October 1998, he has 
raised the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
This matter is referred to the RO for action deemed 
appropriate.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
hernia, inguinal, bilateral, operated, healed, adherent scar 
on right, symptomatic, include pain on exertion, without 
evidence of recurrent herniation in the inguinal canals and 
scars which are well healed.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hernia, 
inguinal, bilateral, operated, healed, adherent scar on 
right, symptomatic, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 
4.10 and Part 4, Diagnostic Codes 7338, 7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duty to assist in the development 
of this claim has been met.  The veteran has been examined 
for VA for compensation purposes and all indicated treatment 
records have been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for hernia, inguinal, 
bilateral, operated, healed, adherent scar on right, 
symptomatic, for which the RO has assigned a 10 percent 
rating in accordance with the provisions of Diagnostic Codes 
7338-7804 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected bilateral hernia.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.

In accordance with Diagnostic Code 7338, a 10 percent rating 
is warranted for inguinal hernia, postoperative recurrent, 
readily reducible and well supported by a truss or belt; a 30 
percent disability rating is warranted for small inguinal 
hernia, postoperative recurrent, or unoperated irremediable, 
not well supported, or not readily reducible.  Pursuant to 
Diagnostic Code 7804, a 10 percent rating is warranted for a 
scar which is objectively tender and painful.

The veteran asserts that his hernia is "bothers[ome]" on the 
right and that on most days he experiences "groin" pain.  In 
this regard, when he was examined by VA in May 1999, the 
veteran indicated that, although he had experienced no 
"recurrence" of his hernias since service, he has "soreness" 
on the right and develops pain in the right inguinal area 
"with any type of exertion".  Physical examination of the 
veteran's abdomen was "negative", with "no evidence of 
recurrent herniation in the inguinal canals."  The veteran 
complained of tenderness with "exploration of the right 
inguinal canal."  His scars were described as being "well 
healed".  The pertinent examination impressions were 
bilateral inguinal herniorrhaphy, historical, no recurrence 
and residual pain in the right inguinal canal.

In considering the veteran's claim for a rating in excess of 
10 percent for hernia, inguinal, bilateral, operated, healed, 
adherent scar on right, symptomatic, the Board has no reason 
to in any respect dispute his above-cited assertion relative 
to experiencing discomfort on the right.  As pertinent to the 
latter, the Board has taken note that, on the May 1999 VA 
examination, the examiner indicated that the veteran 
complained of tenderness with "exploration of the right 
inguinal canal."  Notwithstanding the foregoing 
consideration, however, the Board would respectfully point 
out that, while such disablement as warrants a 30 percent 
rating contemplates the presence of recurrent herniation or a 
non-susceptibility to surgical repair, the veteran was, 
rather, specifically found on the May 1999 VA examination to 
be free "of recurrent herniation" relative to either inguinal 
canal.  As to any current degree of herniation (the overt 
presence of the same is not evident), there is no indication 
(in any event) of any need to wear a support of any kind.  
Finally, inasmuch as the veteran's related scarring was 
described as being "well healed" on the May 1999 examination, 
the above-stated provisions of Diagnostic Code 7804 afford no 
basis for the assignment of a rating in excess of that in 
effect currently.  In view of the foregoing, then, the Board 
is constrained to conclude that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
hernia, inguinal, bilateral, operated, healed, adherent scar 
on right, symptomatic.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to hernia-occasioned impairment in the veteran's ability to 
function under the ordinary conditions of daily life.  In 
this regard, however, on the occasion of the May 1999 VA 
examination the veteran indicated that he was "able to walk 
approximately four blocks without difficulty."  In addition, 
while the veteran related that inguinal pain was occasioned 
by exertion, he indicated that he was nevertheless able to 
mow his yard.  The foregoing considerations, in the Board's 
view, militate persuasively against any notion of entitlement 
to a higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  In addition, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected bilateral hernia more closely approximate 
those required for a 30 percent rating than they do the 
disability rating currently assigned.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of the 
benefit sought on appeal.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic Codes 
7338, 7804. 

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is retired) has offered no objective evidence that the 
disablement occasioned by his bilateral hernia at all 
interferes with his employability to a degree greater than 
that contemplated by the regular schedular standards which, 
as noted above, contemplate impairment in earning capacity in 
civil occupations.  While it is asserted that pain due to his 
service-connected disability interfered with him working and 
occasioned his retirement, no evidence in support of this 
assertion has been submitted.  Therefore, an exceptional or 
unusual disability picture (i.e., one where the veteran's 
currently assigned pertinent rating is found to be 
inadequate) is not presented.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.   


ORDER

A rating in excess of 10 percent for hernia, inguinal, 
bilateral, operated, healed, adherent scar on right, 
symptomatic, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

